 

Exhibit 10.3

 

AMENDED AND RESTATED 2011 SECURITIES PURCHASE AGREEMENT

 

This AMENDED AND RESTATED 2011 SECURITIES PURCHASE AGREEMENT (this “Agreement”),
dated as of March 13, 2015, by and between Champions Oncology, Inc. (the
“Company”) (previously known as Champions Biotechnology, Inc.), Battery Ventures
IX, L.P. (“Ventures”), Battery Investment Partners IX, LLC (together with
Ventures, “Battery”), Joel Ackerman (“Ackerman”) and Ronnie Morris (“Morris”)
amends and restates in its entirety the Securities Purchase Agreement dated as
of March 24, 2011 (the “Original 2011 Securities Purchase Agreement”) between
the Company, Battery, Ackerman, Morris and the other parties to the Original
2011 Securities Purchase Agreement (such parties, Battery, Ackerman and Morris
being the “Investors”), as amended by the Amendment No. 1 to 2011 Securities
Purchase Agreement dated January 29, 2014.

 

A.         Pursuant to the Original 2011 Securities Purchase Agreement, the
Company sold to each Investor, and each Investor purchased, on the terms and
subject to the conditions set forth in the Original 2011 Securities Purchase
Agreement, (i) shares (the “Shares”) of the Company’s common stock, $.001 par
value per share (the “Common Stock”), and (ii) a Warrant in the form attached
thereto as Exhibit A (each, a “Warrant” and, collectively with the other
Warrants issued thereunder, the “Warrants”). The shares of Common Stock into
which the Warrants are exercisable are referred to herein as the “Warrant
Shares”, and the Shares, the Warrants, the Warrant Shares and the Put Option
Shares (as defined below) are collectively referred to herein as the
“Securities”.

 

B.         Battery, Ackerman and Morris constitute the holders of at least a
majority of the number of Shares and Warrant Shares into which all of the
Warrants then outstanding are exercisable, and thus this Agreement is binding
upon all of the parties, including all of the Investors, to the Original 2011
Securities Purchase Agreement pursuant to Section 7.12 of the Original 2011
Securities Purchase Agreement.

 

C.         The Company, Battery, Ackerman and Morris wish to amend and restate
the Original 2011 Securities Purchase Agreement, including to add a limitation
with respect to the Put Right (as defined herein) and to delete the provisions
of the Original 2011 Securities Purchase Agreement regarding the issuance of
anti-dilution shares for financings executed after the date of this Agreement.

 

In consideration of the mutual promises made herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and each Investor hereby agree as follows:

 

1

 

 

1.           Purchase and Sale of Shares and Warrants and Put Shares.

 

1.1.         Closing of Purchase and Sale; Purchase Price. Upon the terms and
subject to the satisfaction or waiver of the conditions set forth in the
Original 2011 Securities Purchase Agreement, the Company agreed to sell and each
Investor agreed to purchase (i) the number of Shares set forth below such
Investor’s name on the signature pages thereof, and (ii) a Warrant, if such
Investor received a Warrant, as indicated below such Investor’s name on the
signature page thereof. The date on which the initial closing of a purchase and
sale pursuant to the terms of the Original 2011 Securities Purchase Agreement
occurred (the “Initial Closing”) is hereinafter referred to as the “Initial
Closing Date”. The Initial Closing was deemed to occur at the offices of
Neuberger, Quinn, Gielen, Rubin & Gibber, P.A., One South Street, 27th Floor,
Baltimore, Maryland 21202, when (A) the Original 2011 Securities Purchase
Agreement and the other Transaction Documents (as defined below) were executed
and delivered by the Company and, to the extent applicable, by each Investor,
(B) each of the conditions to the Closing described in Section 6 hereof was
satisfied or waived as specified therein and (C) full payment of each Investor’s
Purchase Price (as defined below) was made by such Investor to the Company by
wire transfer of immediately available funds against physical delivery by the
Company of duly executed certificates representing the Shares and Warrant being
purchased by such Investor. If, subsequent to the Initial Closing Date,
additional Investors purchase Shares pursuant to the terms of this Agreement,
the closings of such additional purchases shall hereinafter be referred to as
“Additional Closings” and the date on which each such Additional Closing takes
place is hereinafter referred to as “Additional Closing Dates”.

 

1.2.         Exercise of Investor Put Option.

 

(a)          Subject to adjustments pursuant to Section 1.2(b), if any, upon the
occurrence of a Put Option Trigger Event, each Investor shall have the right to
elect to require the Company to acquire, severally and not jointly, from such
Investor the Shares held by such Investor (the “Put Shares”) for an amount equal
to the number of Put Shares times the Per Share Price (the “Put Right”). An
Investor may exercise their Put Right by delivering written notice to the
Company (the “Put Option Exercise Notice”) within thirty (30) days of a Put
Option Trigger Event (the “Put Option Exercise Deadline”), which shall indicate
(x) the total number of Put Shares to be acquired from the exercising Investor
and (y) the Business Day on which the closing of the purchase of the Put Shares
subject to the Put Option Exercise Notice shall occur (the “Put Option
Closing”); provided, however, that the Put Option Closing shall occur at least
five (5) Business Days following the Put Option Exercise Deadline and no later
than ninety (90) Business Days following the Put Option Exercise Deadline.

 

(b)          Adjusted Put Shares. In the event that the Company does not have
sufficient Legally Available Cash (as defined below) to satisfy all of its put
right obligations in this Agreement and the Other Securities Purchase
Agreements, the Put Right for an Investor shall be limited to a number of Put
Shares (“Adjusted Put Shares”) equal to the following (rounded to the nearest
whole number):

 

APS = [(X * [(A*Y)/((A*Y)+(B*Z)+(C*W))]] / Y

 

APS = Adjusted Put Shares

 

X = Legally Available Cash

 

A = total number of Put Shares that an Investor elects to have repurchased
pursuant to such Investor’s Put Right in connection with the relevant Put Option
Triggering Event

 

B = total number of put shares that 2013 Investors elect to have repurchased
pursuant to such investors’ put rights in the Amended and Restated 2013 Purchase
Agreement in connection with the relevant Put Option Triggering Event

 

2

 

 

C = total number of put shares that 2015 Investors elect to have repurchased
pursuant to such investors’ put rights in the 2015 Purchase Agreement in
connection with the relevant Put Option Triggering Event

 

Y = Per Share Price

 

Z = Per Share Price (as defined in the Amended and Restated 2013 Purchase
Agreement)

 

W = Per Share Price (as defined in the 2015 Purchase Agreement)

 

“Legally Available Cash” means the maximum of amount of cash that the Company is
legally permitted (as determined by an opinion of counsel) to spend on the
repurchase of shares of Common Stock from the Investors, the 2013 Investors
and/or the 2015 Investors, whether or not such maximum amount of cash is then
actually available to the Company.  If there are no legal restrictions on the
repurchase of Common Stock held by the Investors, the 2013 Investors and/or the
2015 Investors, then “Legally Available Cash” shall be deemed to be in excess of
the amount necessary to satisfy all of the Company’s put right obligations under
this Agreement and the Other Securities Purchase Agreements, and as such this
clause (b) shall not apply.

 

(a)          The Put Right shall terminate for all Investors if one of the
following events (each a “Put Option Termination Event”) has occurred:

 

(i)          the daily VWAP of the Common Stock is greater than or equal to two
hundred and fifty percent (250%) of the Per Share Price for any consecutive
forty trading-day period (the “Measurement Period”) and (y) the daily volume
traded in Common Stock has averaged at least 250,000 shares during such
Measurement Period, provided that such daily volume shall be adjusted
proportionately to account for any stock splits or reverse stock splits of the
Common Stock;

 

(ii)         (x) the Company completes a public offering of its Common Stock
with gross proceeds of at least fifteen million dollars ($15,000,000) at a price
per share that equals or exceeds two hundred and fifty percent (250%) of the Per
Share Price and (y) the Shares held by the Investors at such time are registered
on an effective registration statement;

 

(iii)        a sale by one of the Investors of twenty-five percent (25%) of the
Share held by such investor, provided, however, that a sale by such Investor
will only affect such Investor and will not affect the Put Right of any other
Investor; or

 

(iv)        both Battery (or, if the Put Option has terminated as to Battery but
not as to HHG, HHG) and the Company consent in writing to terminate the Put
Right as set forth in this Section 1.02.

 

(c)          Put Option Closing. Upon the terms and subject to the satisfaction
or waiver of the conditions set forth herein, the Company shall purchase from
each Investor delivering a Put Option Exercise Notice, severally, but not
jointly, at the Put Option Closing, the number of Put Shares to be purchased
from such Investor in accordance with Section 1.2(a). Each Put Option Closing
shall occur at 10:00 a.m., New York City time, on the date specified in the Put
Option Exercise Notice (or such later date as is mutually agreed to by the
Company and each Investor) after notification of satisfaction (or waiver) of the
conditions to such Closing set forth in Section 6 below at the offices of
Gunderson Dettmer Stough Villeneuve Franklin & Hachigian LLP, 850 Winter Street,
Waltham, MA 02451 or such other place as the Company and the affected Investor
may agree. The date on which any such Closing occurs is hereinafter referred to
herein as the “Put Option Closing Date.”

 

3

 

 

1.3.          Intentionally Omitted.

 

1.4.          Certain Definitions. When used herein, the following terms shall
have the respective meanings indicated:

 

“Adjusted Put Shares” shall have the meaning set forth in Section 1.2(b).

 

“Affiliate” means, as to any Person (the “subject Person”), any other Person (a)
that directly or indirectly through one or more intermediaries controls or is
controlled by, or is under direct or indirect common control with, the subject
Person, (b) that directly or indirectly beneficially owns or holds ten percent
(10%) or more of any class of voting equity of the subject Person, or (c) ten
percent (10%) or more of the voting equity of which is directly or indirectly
beneficially owned or held by the subject Person. For the purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, through representation on
such Person’s board of directors or other management committee or group, by
contract or otherwise.

 

“Amended and Restated 2013 Purchase Agreement” means the Amended and Restated
2013 Securities Purchase Agreement between the Company and certain investors
dated the date hereof.

 

“Amended Charter” means the amendment and restatement of the Company’s
Certificate of Incorporation approved by the Board of Directors as of February
18, 2011 and by the shareholders of the Company by written consent of a majority
of the issued and outstanding Shares as of February 18, 2011.

 

“Battery Member” has the meaning specified in Section 4.3 hereof.

 

“Board of Directors” means the Company’s board of directors.

 

“Business” means the consolidated business, properties, assets, operations,
results of operations or financial condition of the Company and its Subsidiaries
taken as a whole.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the New York Stock Exchange is closed or on which banks in the City of New York
are required or authorized by law to be closed.

 

“Change of Control” means the occurrence of any one or more of the following
events: (i) the sale or other disposition to an unrelated party of all or
substantially all of the assets of the Company, in one transaction or a series
of transactions (other than financing arrangements); or (ii) a merger,
consolidation or share exchange involving the Company and any other person or
entity (other than for the purposes of reincorporation), in which the Company or
one of its subsidiaries is not the surviving entity, after approval of the Board
of Directors.

 

4

 

 

“Closing” shall mean the Initial Closing, Additional Closing or Put Option
Closing, as applicable.

 

“Closing Date” shall mean the Initial Closing Date, Additional Closing Date or
Put Option Closing Date, as applicable.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” has the meaning specified in the preamble to this Agreement.

 

“Debt” means, as to any Person at any time: (a) all indebtedness, liabilities
and obligations of such Person for borrowed money; (b) all indebtedness,
liabilities and obligations of such Person to pay the deferred purchase price of
Property or services (except trade accounts payable, accrued compensation,
accrued expenses, and unearned revenue and customer deposits of such Person
that, in any such case, arise in the ordinary course of business and are not
more than sixty (60) days past due); (c) all capital lease obligations of such
Person; (d) all indebtedness, liabilities and obligations of others guaranteed
by such Person; (e) all indebtedness, liabilities and obligations secured by a
Lien existing on Property owned by such Person, whether or not the indebtedness,
liabilities or obligations secured thereby have been assumed by such Person or
are non-recourse to such Person; (f) all reimbursement obligations of such
Person (whether contingent or otherwise) in respect of letters of credit,
bankers’ acceptances, surety or other bonds and similar instruments; and (g) all
indebtedness, liabilities and obligations of such Person to redeem or retire
shares of capital stock of such Person.

 

“Disclosure Documents” means all SEC Documents filed by the Company at least two
(2) Business Days prior to the date of this Agreement via the Commission’s
Electronic Data Gathering, Analysis and Retrieval system (EDGAR) in accordance
with the requirements of Regulation S-T under the Exchange Act.

 

“Effective Date” has the meaning set forth in the Registration Rights Agreement.

 

“Environmental Law” means any federal, state, provincial, local or foreign law,
statute, code or ordinance, principle of common law, rule or regulation, as well
as any Permit, order, decree, judgment or injunction issued, promulgated,
approved or entered thereunder, relating to pollution or the protection, cleanup
or restoration of the environment or natural resources, or to the public health
or safety, or otherwise governing the generation, use, handling, collection,
treatment, storage, transportation, recovery, recycling, discharge or disposal
of hazardous materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

5

 

 

“Execution Date” means the date of the Original 2011 Securities Purchase
Agreement.

 

“Filed Registration Statement Effective Date” means the date on which the
Company’s registration statement on either Form S-1 or Form S-3 is declared
effective by the Commission.

 

“FINRA” means Financial Industry Regulatory Authority.

 

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in (i) opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants, (ii) statements of the
Financial Accounting Standards Board and (iii) interpretations of the Commission
and the staff of the Commission. Accounting principles are applied on a
“consistent basis” when the accounting principles applied in a current period
are comparable in all material respects to those accounting principles applied
in a preceding period.

 

“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including without limitation any stock exchange, securities
market or self-regulatory organization.

 

“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, license or other directive
or requirement of any federal, state, county, municipal, parish, provincial or
other Governmental Authority or any department, commission, board, court, agency
or any other instrumentality of any of them.

 

“Intellectual Property” means any U.S. or foreign patents, patent rights, patent
applications, trademarks, trade names, service marks, brand names, logos and
other trade designations (including unregistered names and marks), trademark and
service mark registrations and applications, copyrights and copyright
registrations and applications, inventions, invention disclosures, protected
formulae, formulations, processes, methods, trade secrets, computer software,
computer programs and source codes, manufacturing research and similar technical
information, engineering know-how, customer and supplier information, assembly
and test data drawings or royalty rights.

 

“Legally Available Cash” shall have the meaning set forth in Section 1.2(b).

 

“Lien” means, with respect to any Property, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, security interest, tax lien, financing
statement, pledge, charge, or other lien, charge, easement, encumbrance,
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever on or with respect to such Property (including,
without limitation, any conditional sale or other title retention agreement
having substantially the same economic effect as any of the foregoing).

 

“Material Adverse Effect” means an effect that is material and adverse to (i)
the Business, (ii) the ability of the Company to perform its obligations under
this Agreement or the other Transaction Documents (as defined below) or (iii)
the rights and benefits to which an Investor is entitled under this Agreement
and the other Transaction Documents.

 

6

 

 

“Material Contracts” means, as to the Company, any agreement required pursuant
to Item 601 of Regulation S-B or Item 601 of Regulation S-K, as applicable,
promulgated under the Securities Act to be filed as an exhibit to any report,
schedule, registration statement or definitive proxy statement filed or required
to be filed by the Company with the Commission under the Exchange Act or any
rule or regulation promulgated thereunder, and any and all amendments,
modifications, supplements, renewals or restatements thereof.

 

“Measurement Period” has the meaning specified in Section 1.2(b) hereof.

 

“New Securities” shall mean, collectively, equity securities of the Company,
whether or not currently authorized, as well as rights, options, or warrants to
purchase such equity securities, or securities of any type whatsoever that are,
or may become, convertible or exchangeable into or exercisable for such equity
securities.

 

“Option” shall mean rights, options or warrants to subscribe for, purchase or
otherwise acquire Common Stock or Convertible Securities.

 

“Original 2011 Securities Purchase Agreement” has the meaning specified in the
preamble to this Agreement.

 

“OTCBB” has the meaning specified in Section 3.22 hereof.

 

“Other Securities Purchase Agreements” means, each and jointly, the Amended and
Restated 2013 Purchase Agreement and the 2015 Purchase Agreement.

 

“Pension Plan” means an employee benefit plan (as defined in ERISA) maintained
by the Company for employees of the Company or any of its Affiliates.

 

“Permitted Liens” means the following:

 

(h)          encumbrances consisting of easements, rights-of-way, zoning
restrictions or other restrictions on the use of Real Property or imperfections
to title that do not (individually or in the aggregate) materially impair the
ability of the Company to use such Property in its businesses, and none of which
is violated in any material respect by existing or proposed structures or land
use;

 

(i)          Liens for taxes, assessments or other governmental charges
(including without limitation in connection with workers’ compensation and
unemployment insurance) that are not delinquent or which are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject to such Liens, and for
which adequate reserves (as determined in accordance with GAAP) have been
established; and

 

(j)          Liens of mechanics, materialmen, warehousemen, carriers, landlords
or other similar statutory Liens securing obligations that are not yet due and
are incurred in the ordinary course of business or which are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject to such Liens, for
which adequate reserves (as determined in accordance with GAAP) have been
established.

 

7

 

 

“Per Share Price” shall mean $0.75 per Share, as adjusted for any dividend,
stock split, reverse stock split, split-up or other distribution on shares of
Common Stock.

 

“Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.

 

“Principal Market” means the principal exchange or market on which the Common
Stock is listed or traded.

 

“Property” means property and/or assets of all kinds, whether real, personal or
mixed, tangible or intangible (including, without limitation, all rights
relating thereto).

 

“Pro Rata Share” means, with respect to an Investor, the ratio determined by
dividing (i) the number of Shares purchased hereunder by such Investor by (ii)
the aggregate number of Shares purchased hereunder by all of the Investors.

 

“Purchase Price” means, with respect to an Investor, the number of Shares
purchased by such Investor at the Closing times the Per Share Price.

 

“Put Option Closing” has the meaning specified in Section 1.2(a) hereof.

 

“Put Option Closing Date” has the meaning specified in Section 1.2(c) hereof.

 

“Put Option Exercise Notice” has the meaning specified in Section 1.2(a) hereof.

 

“Put Option Exercise Deadline” has the meaning specified in Section 1.2(a)
hereof.

 

“Put Option Termination Event” has the meaning specified in Section 1.2(c)
hereof.

 

“Put Option Trigger Event” shall mean the occurrence of any of the following
events: (i) any Change of Control of the Company, or (ii) the sale or exclusive
license of substantially all of the Company’s assets, or similar transaction,
involving all or substantially all of the Company’s assets.

 

“Put Right” has the meaning specified in Section 1.2(a) hereof.

 

“Put Shares” has the meaning specified in Section 1.2(a) hereof.

 

“Real Property” has the meaning specified in Section 3.22 hereof.

 

“Registrable Securities” has the meaning set forth for “2011 Registrable
Securities” in the Registration Rights Agreement.

 

8

 

 

“Registration Rights Agreement” means the 2015 Amended and Restated Registration
Rights Agreement dated as of the date of this Agreement.

 

“Rule 144” means Rule 144 under the Securities Act or any successor provision.

 

“SEC Documents” has the meaning specified in Section 3.4 hereof.

 

“Securities” has the meaning specified in the preamble to this Agreement.

 

“Subsequent Financing” means any planned issuance by the Company or any of its
Subsidiaries of Common Stock, common stock equivalents, indebtedness or a
combination of units thereof for cash consideration, except for public offerings
of Common Stock or other securities of the Company.

 

“Subsequent Financing Share” means a fraction, the numerator of which is the
number of Shares purchased by such Investor pursuant to this Agreement held by
such Investor on the date of a Pre-Notice (as defined in Section 4.4(a)), and
the denominator of which is the total number of Shares issued to all Investors
pursuant to the terms of this Agreement outstanding on the date of such
Pre-Notice.

 

“Subsidiary” means, with respect to the Company, any corporation or other entity
(other than an entity having no material operations or business during the
twelve month period immediately preceding the Execution Date) of which at least
a majority of the outstanding shares of stock or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors (or Persons performing similar functions) of such corporation
or entity (regardless of whether or not at the time, in the case of a
corporation, stock of any other class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time directly or indirectly owned or controlled by the Company or one or
more of its Affiliates.

 

“Termination Date” means the first date on which there are no Warrants
outstanding.

 

“Trading Day” means any day on which the Common Stock may be purchased and sold
on the Principal Market.

 

“Transaction Documents” means, collectively, this Agreement, the Registration
Rights Agreement, the Warrants, and all other agreements, documents and other
instruments executed and delivered by or on behalf of the Company or any of its
officers at the Closing.

 

“2013 Investors” means collectively, the several investors party to the 2013
Purchase Agreement.

 

“2013 Purchase Agreement” means the Securities Purchase Agreement between the
Company and certain investors dated January 28, 2013.

 

“2015 Investors” means collectively, the several investors party to the 2015
Purchase Agreement.

 

9

 

 

“2015 Purchase Agreement” means the Securities Purchase Agreement between the
Company and certain investors dated the date of this Agreement.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
stock exchange, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the stock exchange on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) the volume weighted average price of the Common Stock for such date
(or the nearest preceding date) on the OTC Bulletin Board, (c) if the Common
Stock is not then listed or quoted for trading on the OTC Bulletin Board and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
Pink OTC Markets, Inc. (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported, or (d) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Investors of a majority in interest of the Shares then outstanding
and reasonably acceptable to the Company, the fees and expenses of which shall
be paid by the Company.

 

1.5.          Other Definitional Provisions. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined. The words “hereof’, “herein” and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.

 

2.           Representations and Warranties of Each Investor. Each Investor
(with respect to itself only) hereby represents and warrants to the Company and
agrees with the Company that, as of the Execution Date and as of the Closing
Date:

 

2.1           Authorization; Enforceability. Such Investor is duly and validly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization as set forth below such
Investor’s name on the signature page hereof with the requisite corporate power
and authority to purchase the Shares and Warrant to be purchased by it hereunder
and to execute and deliver this Agreement and the other Transaction Documents to
which it is a party. This Agreement constitutes, and upon execution and delivery
thereof, each other Transaction Document to which such Investor is a party will
constitute, such Investor’s valid and legally binding obligation, enforceable in
accordance with its terms, subject to (i) applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity.

 

2.2           Accredited Investor. Such Investor (i) is an “accredited investor”
as that term is defined in Rule 501 of Regulation D, (ii) is acquiring the
Securities in the ordinary course of its business, solely for its own account,
and not with a view to the public resale or distribution of all or any part
thereof, except pursuant to sales that are registered under the Securities Act
or are exempt from the registration requirements of, the Securities Act and does
not have any agreement or understanding with any person to distribute any of the
Securities; provided, however, that, in making such representation, such
Investor does not agree to hold the Securities for any minimum or specific term
and reserves the right to sell, transfer or otherwise dispose of the Securities
at any time in accordance with the provisions of this Agreement and with Federal
and state securities laws applicable to such sale, transfer or disposition.

 

10

 

 

2.3           Information. The Company has, prior to the Execution Date,
provided such Investor with information regarding the business, operations and
financial condition of the Company and has, prior to the Execution Date, granted
to such Investor the opportunity to ask questions of and receive satisfactory
answers from representatives of the Company, its officers, directors, employees
and agents concerning the Company and materials relating to the terms and
conditions of the purchase and sale of the Securities hereunder, as such
Investor deems relevant in making an informed decision with respect to its
investment in the Securities. Such Investor is able to bear the economic risk of
an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment. Neither such information nor any other
investigation conducted by such Investor or any of its representatives shall
modify, amend or otherwise affect such Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.

 

2.4           Limitations on Disposition. Such Investor acknowledges that,
except as provided in the Registration Rights Agreement, the Securities have not
been and are not being registered under the Securities Act and may not be
transferred or resold without registration under the Securities Act or unless
pursuant to an exemption therefrom.

 

2.5           Legend. Such Investor understands that the certificates
representing the Securities may bear at issuance a restrictive legend in
substantially the following form:

 

(a)          “The securities represented by this certificate have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or the securities laws of any state, and may not be offered, transferred,
pledged, hypothecated, sold or otherwise disposed of unless a registration
statement under the Securities Act and applicable state securities laws shall
have become effective with regard thereto, or an exemption from registration
under the Securities Act and applicable state securities laws is available in
connection with such offer or sale.”

 

2.6           Reliance on Exemptions. Such Investor understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of U.S. federal and state securities laws and
that the Company is relying upon the truth and accuracy of the representations
and warranties of such Investor set forth in this Section 2 in order to
determine the availability of such exemptions and the eligibility of such
Investor to acquire the Securities.

 

2.7           Non-Affiliate Status; Common Stock Ownership. Other than Battery,
such Investor is not an Affiliate of the Company or of any other Investor and is
not acting in association or concert with any other Person in regard to its
purchase of the Securities or otherwise in respect of the Company. Such
Investor’s investment in the Securities is not for the purpose of acquiring,
directly or indirectly, control of, and it has no intent to acquire or exercise
control of, the Company or to influence the decisions or policies of the Board
of Directors.

 

11

 

 

3.          Representations and Warranties of the Company. The Company hereby
represents and warrants to each Investor that, except as expressly set forth on
the disclosure schedules to this Agreement, as of the Execution Date and as of
the Closing Date:

 

3.1           Organization, Good Standing and Qualification. The Company and
each of its Subsidiaries is an entity duly organized, validly existing and in
good standing under the laws of the jurisdiction under which it is incorporated,
and has all requisite corporate power and authority to conduct its business as
currently conducted and to execute, deliver and perform all of its obligations
under this Agreement and to consummate the transactions contemplated hereby. The
Company and each of its subsidiaries is qualified to do business as a foreign
corporation in each jurisdiction where failure to be so qualified could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

3.2           Authorization; Consents. The Company has the requisite corporate
power and authority to enter into and perform its obligations under the
Transaction Documents, including, without limitation, its obligations to issue
and sell the Securities to the Investors in accordance with the terms hereof and
thereof, and to issue the Warrant Shares upon exercise of the Warrants. All
corporate action on the part of the Company by its officers, directors and
stockholders necessary for the authorization, execution and delivery of, and the
performance by the Company of its obligations under, the Transaction Documents
has been taken, and no further consent or authorization of the Company, its
Board of Directors, stockholders, any Governmental Authority or organization
(other than such approval as may be required under the Securities Act and
applicable state securities laws in respect of the Registration Rights
Agreement), or any other person or entity is required (pursuant to any rule of
FINRA or otherwise).

 

3.3           Due Execution; Enforceability. This Agreement has been and, at or
prior to the Closing, each other Transaction Document to be delivered at the
Closing will be, duly executed and delivered by the Company. This Agreement
constitutes and, upon the execution and delivery thereof by the Company, each
other Transaction Document will constitute the valid and legally binding
obligation of the Company, enforceable against it in accordance with its terms,
subject to (i) applicable bankruptcy, insolvency, fraudulent transfer,
moratorium, reorganization or other similar laws of general application relating
to or affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity.

 

12

 

 

3.4           Disclosure Documents; Agreements; Financial Statements; Other
Information. The Company is subject to the reporting requirements of the
Exchange Act and has filed with the Commission all reports, schedules,
registration statements and definitive proxy statements that the Company was
required to file with the Commission during the preceding twelve calendar months
(collectively, the “SEC Documents”). The Company is not aware of any event
occurring or expected to occur on or prior to the Closing Date (other than the
transactions effected hereby and quarterly releases of financial results) that
would require the filing of, or with respect to which the Company intends to
file, a Form 8-K after the Closing. Each SEC Document, as of the date of the
filing thereof with the Commission (or if amended or superseded by a filing
prior to the Execution Date, then on the date of such amending or superseding
filing), complied in all material respects with the requirements of the
Securities Act or Exchange Act, as applicable, and the rules and regulations
promulgated thereunder and, as of the date of such filing (or if amended or
superseded by a filing prior to the Execution Date, then on the date of such
filing), such SEC Document (including all exhibits and schedules thereto and
documents incorporated by reference therein) did not contain an untrue statement
of material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. All documents required to be filed as
exhibits to the SEC Documents have been filed as required. Except as set forth
in the Disclosure Documents, the Company has no liabilities, contingent or
otherwise, other than liabilities incurred in the ordinary course of business
which, under GAAP, are not required to be reflected in the financial statements
included in the Disclosure Documents and which, individually or in the
aggregate, are not material to the business or financial condition of the
Company. As of their respective dates, the financial statements of the Company
included in the SEC Documents have been prepared in accordance with GAAP (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
adjustments).

 

3.5           Capitalization; Debt Schedule. The capitalization of the Company
as of the date hereof, including its authorized capital stock, the number of
shares issued and outstanding, the number of shares issuable and reserved for
issuance pursuant to the Company’s stock option plans and agreements, the number
of shares issuable and reserved for issuance pursuant to securities (other than
the Warrants) exercisable for, or convertible into or exchangeable for any
shares of Common Stock and the number of shares initially to be reserved for
issuance upon exercise of the Warrants, is set forth on Schedule 3.5 hereto. All
issued and outstanding shares of capital stock of the Company have been, or upon
issuance will be, validly issued, fully paid and non-assessable. No shares of
the capital stock of the Company were issued in violation of preemptive rights
or any other similar rights of security holders of the Company or any Liens
created by or through the Company. Except as disclosed on Schedule 3.5 or as
contemplated herein, there are no outstanding preemptive rights, rights of first
refusal, shareholder rights, options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into or exercisable or exchangeable for, any shares of
capital stock of the Company, or arrangements by which the Company is or may
become (as a result of the transactions contemplated hereby or the other
Transaction Documents or otherwise) bound to issue additional shares of capital
stock of the Company (whether pursuant to anti-dilution, “reset” or other
similar provisions). Except as described on Schedule 3.5 hereto, the Company has
no material Debt outstanding as of the date hereof.

 

3.6           Due Authorization; Valid Issuance. The Shares and Warrants are
duly authorized and, when issued, sold and delivered in accordance with the
terms hereof, (i) the Shares and Warrants will be duly and validly issued, and
the Shares will be fully paid and nonassessable; in each case, free and clear of
any Liens imposed by or through the Company, and (ii) assuming the accuracy of
each Investor’s representations in this Agreement, the Shares and Warrants will
be issued, sold and delivered in compliance with all applicable Federal and
state securities laws. The Warrant Shares are duly authorized and reserved for
issuance and, when issued in accordance with the terms of the Warrants, will be
duly and validly issued, fully paid and nonassessable, free and clear of any
Liens imposed by or through the Company and, assuming the accuracy of each
Investor’s representations in this Agreement at the time of exercise, will be
issued, sold and delivered in compliance with all applicable Federal and state
securities laws.

 

13

 

 

3.7          No Conflict with Other Instruments. The Company is not in violation
of any provisions of its charter, bylaws or any other governing document or in
default (and no event has occurred which, with notice or lapse of time or both,
would constitute a default) under any provision of any instrument or contract to
which it is a party or by which it or any of its Property is bound, or in
violation of any provision of any Governmental Requirement applicable to it,
except for any violation or default under any such instrument or contract or any
violation of any provision of a Governmental Requirement that, in either such
case, has not had or would not reasonably be expected to have a Material Adverse
Effect (any such violation or default being referred to herein as a “Current
Violation”). Provided that the Amended Charter is duly filed with the Secretary
of State of Delaware, the (i) execution, delivery and performance of this
Agreement and the other Transaction Documents, and (ii) consummation of the
transactions contemplated hereby and thereby (including without limitation, the
issuance of the Shares and the Warrants and the reservation for issuance and
issuance of the Warrant Shares) will not result in any violation of any
provisions of the Company’s charter, Bylaws or any other governing document or
in a default under any provision of any instrument or contract to which it is a
party or by which it or any of its Property is bound, or in violation of any
provision of any Governmental Requirement applicable to the Company or be in
conflict with or constitute, with or without the passage of time and giving of
notice, either a default under any such provision, instrument or contract or an
event which results in the creation of any Lien upon any assets of the Company.

 

3.8          Financial Condition; Taxes; Litigation.

 

(a)          The Company’s financial condition is, in all material respects, as
described in the Disclosure Documents, except for changes in the ordinary course
of business and normal year-end adjustments that are not, in the aggregate,
materially adverse to the business or financial condition of the Company. There
has been no (i) material adverse change to the Company’s business, operations,
properties, financial condition, or results of operations since the date of the
Company’s most recent audited financial statements contained in the Disclosure
Documents or (ii) change by the Company in its accounting principles, policies
and methods except as required by changes in GAAP or applicable law.

 

(b)          The Company (i) has prepared in good faith and duly and timely
filed all tax returns required to be filed by it and such returns are complete
and accurate in all material respects and (ii) has paid all taxes required to
have been paid by it, except for taxes which it reasonably disputes in good
faith or the failure of which to pay has not had or would not reasonably be
expected to have a Material Adverse Effect, and has no liability with respect to
accrued taxes in excess of the amounts that are described as accrued in the most
recent financial statements included in the Disclosure Documents.

 

14

 

 

(c)          Except as described in Schedule 3.8(c), the Company is not the
subject of any pending or, to the Company’s knowledge, threatened inquiry,
investigation or administrative or legal proceeding by the Internal Revenue
Service, the taxing authorities of any state or local jurisdiction (other than
with respect to taxes which it reasonably disputes in good faith or the failure
of which to pay has not had or would not reasonably be expected to have a
Material Adverse Effect), the Commission, FINRA, any state securities commission
or other Governmental Authority.

 

(d)          Except as described in Schedule 3.8(d), there is no material claim,
litigation or administrative proceeding pending or, to the Company’s knowledge,
threatened or contemplated, against the Company or, to the Company’s knowledge,
against any officer, director or employee of the Company in connection with such
person’s employment therewith. The Company is not a party to or subject to the
provisions of, any order, writ, injunction, judgment or decree of any court or
Governmental Authority which has had or would reasonably be expected to have a
Material Adverse Effect.

 

3.9          Acknowledgement of Dilution. The Company acknowledges that the
issuance of Warrant Shares upon exercise of the Warrants may result in dilution
of the outstanding shares of Common Stock, which dilution may be substantial
under certain market conditions. The Company further acknowledges that its
obligation to issue Warrant Shares upon exercise of the Warrants in accordance
with the terms of the Warrants, is unconditional (other than with respect to the
conditions set forth in the Warrants) regardless of the effect of any such
dilution.

 

3.10        Intellectual Property. Except as set forth in Schedule 3.10:

 

(a)          The Company owns, free and clear of claims or rights or any other
Person, with full right to use, sell, license, sublicense, dispose of, and bring
actions for infringement of, or, to the knowledge of the Company, has acquired
licenses or other rights to use, all Intellectual Property necessary for the
conduct of its business as presently conducted (other than with respect to
software which is generally commercially available and not used or incorporated
into the Company’s products and open source software which may be subject to one
or more “general public” licenses). All works that are used or incorporated into
the Company’s services, products or services or products actively under
development and which is proprietary to the Company was developed by or for the
Company by the current or former employees, consultants or independent
contractors of the Company or its predecessors in interest or purchased or
licensed by the Company or its predecessors in interest.

 

(b)          The business of the Company as presently conducted and the
production, marketing, licensing, use and servicing of any products or services
of the Company do not, to the knowledge of the Company, infringe or conflict
with any patent, trademark, copyright, or trade secret rights of any third
parties or any other Intellectual Property of any third parties in any material
respect. The Company has not received written notice from any third party
asserting that any Intellectual Property owned or licensed by the Company, or
which the Company otherwise has the right to use, is invalid or unenforceable by
the Company and, to the Company’s knowledge, there is no valid basis for any
such claim (whether or not pending or threatened).

 

15

 

 

(c)          No claim is pending or, to the Company’s knowledge, threatened
against the Company nor has the Company received any written notice or other
written claim from any Person asserting that any of the Company’s present or
contemplated activities infringe or may infringe in any material respect any
Intellectual Property of such Person and the Company is not aware of any
infringement by any other Person of any material rights of the Company under any
Intellectual Property Rights.

 

(d)          All licenses or other agreements under which the Company is granted
Intellectual Property (excluding licenses to use software utilized in the
Company’s internal operations and which is generally commercially available) are
in full force and effect and, to the Company’s knowledge, there is no material
default by any party thereto. The Company has no reason to believe that the
licensors under such licenses and other agreements do not have and did not have
all requisite power and authority to grant the rights to the Intellectual
Property purported to be granted thereby.

 

(e)          All licenses or other agreements under which the Company has
granted rights to Intellectual Property to others (including all end-user
agreements) since January 1, 2008, are in full force and effect, unless
otherwise terminated in accordance with the terms of such licenses or
arrangements, there has been no material default by the Company thereunder and,
to the Company’s knowledge, there is no material default by any other party
thereto.

 

(f)          The Company has taken all steps required in accordance with
commercially reasonable business practice to establish and preserve its
ownership in its owned Intellectual Property and to keep confidential all
material technical information developed by or belonging to the Company which
has not been patented or copyrighted. The Company is not making any material
unlawful use of any Intellectual Property of any other Person, including,
without limitation, any former employer of any past or present employees of the
Company. To the Company’s knowledge, neither the Company nor any of its
employees has any agreements or arrangements with former employers of such
employees relating to any Intellectual Property of such employers, which
materially interfere or conflict with the performance of such employee’s duties
for the Company or result in any former employers of such employees having any
rights in, or claims on, the Company’s Intellectual Property. Each current and
former employee of the Company has executed agreements regarding
confidentiality, proprietary information and assignment of inventions and
copyrights to the Company, each independent contractor or consultant of the
Company has executed agreements regarding confidentiality and proprietary
information, and the Company has not received written notice that any employee,
consultant or independent contractor is in violation of any agreement or in
breach of any agreement or arrangement with former or present employers relating
to proprietary information or assignment of inventions. Without limiting the
foregoing: (i) the Company has taken reasonable security measures to guard
against unauthorized disclosure or use of any of its Intellectual Property; and
the Company has no reason to believe that any Person (including, without
limitation, any former employee or consultant of the Company) has unauthorized
possession of any of its Intellectual Property, or any part thereof, or that any
Person has obtained unauthorized access to any of its Intellectual Property. The
Company is in compliance in all material respects with its obligations pursuant
to all agreements relating to Intellectual Property rights that are the subject
of licenses granted by third parties, except for any non-compliance that has not
had or would not reasonably be expected to have a Material Adverse Effect.

 

16

 

 

3.11         Registration Rights; Rights of Participation. Except as described
on Schedule 3.11 hereto, the Company has not granted or agreed to grant to any
person or entity any rights (including “piggy-back” registration rights) to have
any securities of the Company registered with the Commission or any other
governmental authority which has not been satisfied in full prior or waived to
the date hereof.

 

3.12         Fees. Except as contemplated by Section 7.11 hereof and as set
forth on Schedule 3.12 or disclosed in writing to the Investor by the Company,
the Company is not obligated to pay any compensation or other fee, cost or
related expenditure to any underwriter, broker, agent or other representative in
connection with the transactions contemplated hereby. The Company will indemnify
and hold harmless each Investor from and against any claim by any person or
entity alleging that, as a result of any agreement or arrangement between such
Person and the Company, such Investor is obligated to pay any such compensation,
fee, cost or related expenditure in connection with the transactions
contemplated hereby or the other Transaction Documents.

 

3.13         Solicitation; Other Issuances of Securities. Neither the Company
nor any of its Subsidiaries or Affiliates, nor any person acting on its or their
behalf, (i) has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities, or (ii) has, directly or indirectly, made any offers or
sales of any security or the right to purchase any security, or solicited any
offers to buy any security or any such right, under circumstances that would
require registration of the Securities under the Securities Act.

 

3.14         Foreign Corrupt Practices. Neither the Company, nor to the
Company’s knowledge any director, officer, agent, employee or other person
acting on behalf of the Company, has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity, (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee (including without
limitation any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment), or (iii) violated any provision of the Foreign Corrupt
Practices Act of 1977, as amended.

 

3.15         Key Employees. Each of the Company’s executive officers (as defined
in Rule 501(f) of the Securities Act) (each, a “Key Employee”) is currently
serving in the capacity described in the Disclosure Documents. The Company has
no knowledge of any fact or circumstance (including without limitation (i) the
terms of any agreement to which such person is a party or any litigation in
which such person is or may become involved and (ii) any illness or medical
condition that could reasonably be expected to result in the disability or
incapacity of such person) that would limit or prevent any such person from
serving in such capacity on a full-time basis in the foreseeable future, or of
any intention on the part of any such person to limit or terminate his or her
employment with the Company.

 

3.16         Employee Matters. There is no strike, labor dispute or union
organization activities pending or, to the knowledge of the Company, threatened
between it and its employees. No employees of the Company belong to any union or
collective bargaining unit. The Company has complied in all material respects
with all applicable federal and state equal opportunity and other laws related
to employment.

 

17

 

 

3.17         Environment. To the Company’s knowledge, the Company does not have
any current liability under any Environmental Law, nor, to the knowledge of the
Company, do any factors exist that are reasonably likely to give rise to any
such liability that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect. To the Company’s
knowledge, the Company has not violated any Environmental Law applicable to it
now or previously in effect, other than such violations or infringements that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.

 

3.18         ERISA. Except as described on Schedule 3.18, the Company does not
maintain or contribute to, or have any obligation under, any Pension Plan. The
Company is in compliance in all material respects with the presently applicable
provisions of ERISA and the United States Internal Revenue Code of 1986, as
amended, with respect to each Pension Plan except in any such case for any such
matters that, individually or in the aggregate, have not had, and would not
reasonably be expected to have, a Material Adverse Effect.

 

3.19         Insurance. The Company maintains insurance in such amounts and
covering such losses and risks as the Company believes to be reasonably prudent
in relation to the businesses in which the Company is engaged. No notice of
cancellation has been received for any of such policies and the Company
reasonably believes that is in compliance with all of the terms and conditions
thereof The Company has no reason to believe that it will not be able to renew
any existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue doing
business as currently conducted without a significant increase in cost, other
than normal increases in the industry. Without limiting the generality of the
foregoing, the Company maintains Director’s and Officer’s insurance in an amount
deemed to be reasonable and appropriate by the Company’s Board of Directors.

 

3.20         Property. The Company does not own any real property. The Company
has good and marketable title to all personal Property owned by it which, in
each such case free and clear of all Liens except for Permitted Liens and except
for such Liens which, individually and together with all other Liens (including
without limitation Permitted Liens) do not have, and cannot reasonably be
expected to have, a Material Adverse Effect. Any Property held under lease by
the Company is held by it under valid, subsisting and enforceable leases with
such exceptions as are not material and do not materially interfere with the use
made or proposed to be made of such Property by the Company.

 

3.21         Regulatory Permits. The Company possesses all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct its businesses
other than where the failure to possess such certificates, authorizations or
permits, individually or in the aggregate, has not had and would not reasonably
be expected to have a Material Adverse Effect. The Company has not received any
notice or otherwise become aware of any proceedings, inquiries or investigations
relating to the revocation or modification of any such certificate,
authorization or permit.

 

18

 

 

3.22         Exchange Act Registration; Listing. Exchange Act Registration;
Listing. The Company files supplementary and periodic information, documents,
and reports pursuant to Section 15(d) of the Exchange Act. The Company’s Common
Stock is registered pursuant to Section 12(g) of the Exchange Act and is traded
over-the-counter and quoted on the over-the-counter Bulletin Board QB or QX
Markets (collectively, “OTCBB”). The Company has taken no action designed to, or
which, to the knowledge of the Company, would reasonably be expected to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or ceasing the trading of the Common Stock or its quoting on the OTCBB

 

3.23         Investment Company Status. The Company is not, and immediately
after receipt of payment for the Shares and the Warrants issued under this
Agreement will not be, an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”), and shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

 

3.24         Transfer Taxes. No stock transfer or other taxes (other than income
taxes) are required to be paid in connection with the issuance and sale of any
of the Securities, other than such taxes for which the Company has established
appropriate reserves and intends to pay in full on or before the Closing.

 

3.25         Sarbanes-Oxley Act; Internal Controls and Procedures. The Company
is in material compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 and any and all applicable rules and regulations
promulgated by the SEC thereunder that are effective as of the date hereof. The
Company maintains internal accounting controls, policies and procedures, and
such books and records as are reasonably designed to provide reasonable
assurance that (i) all transactions to which the Company is a party or by which
its properties are bound are effected by a duly authorized employee or agent of
the Company, supervised by and acting within the scope of the authority granted
by the Company’s senior management; (ii) the recorded accounting of the
Company’s consolidated assets is compared with existing assets at regular
intervals; and (iii) all transactions to which the Company is a party, or by
which its properties are bound, are recorded (and such records maintained) in
accordance with all Governmental Requirements and as may be necessary or
appropriate to ensure that the financial statements of the Company are prepared
in accordance with GAAP.

 

3.26         Embargoed Person. None of the funds or other assets of the Company
shall constitute property of, or shall be beneficially owned, directly or
indirectly, by any person subject to trade restrictions under United States law,
including, but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. § 1701 et seq., the Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated under any such United
States laws (each, an “Embargoed Person”), with the result that the investments
evidenced by the Securities are or would be in violation of law. No Embargoed
Person shall have any interest of any nature whatsoever in the Company with the
result that the investments evidenced by the Securities are or would be in
violation of law. None of the funds or other assets of the Company shall be
derived from any unlawful activity with the result that the investments
evidenced by the Securities are or would be in violation of law.

 

19

 

 

3.27         Solvency. As of the Execution Date and as of the Closing Date, (i)
the fair saleable value of the Company’s assets exceeds the amount that will be
required to be paid on or in respect of the Company’s existing Debt as such Debt
matures or is otherwise payable; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted taking into account the current
and projected capital requirements of the business conducted by the Company and
projected capital availability; and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive upon liquidation of its
assets, after taking into account all anticipated uses of such amounts, would be
sufficient to pay all Debt when such Debt is required to be paid. The Company
has no knowledge of any facts or circumstances which lead it to believe that it
will be required to file for reorganization or liquidation under the bankruptcy
or reorganization laws of any jurisdiction, and has no present intention to so
file.

 

3.28         Transactions with Interested Persons. Except as set forth in the
Disclosure Documents, no officer, director or employee of the Company is or has
made any arrangements with the Company to become a party to any transaction with
the Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 

3.29        Customers and Suppliers. Except as set forth in the Disclosure
Documents, the relationships of the Company with its customers and suppliers are
maintained on commercially reasonable terms. To the Company’s knowledge, no
customer or supplier of the Company has any plan or intention to terminate its
agreement with the Company, which termination would reasonably be expected to
have a Material Adverse Effect.

 

3.30         FDA Matters and Clinical Trials.

 

(a)          The Company has not received any notices or correspondence from any
federal, state, local or foreign regulatory body that regulates the types of
matters subject to the jurisdiction of the U.S. Food and Drug Administration
(“Health Authorities”) which have not been resolved requiring or threatening the
termination, suspension or modification of any animal studies, preclinical tests
or clinical trials conducted by or on behalf of the Company or in which the
Company has participated that are described in the Disclosure Documents or the
results of which are referred to in the Disclosure Documents. To the knowledge
of the Company, the currently pending clinical trials, studies and other
preclinical tests conducted by or on behalf of the Company and that are
described in the Disclosure Documents or the results of which are referred to in
the Disclosure Documents, are being conducted in accordance with experimental
protocols, procedures and controls generally used by qualified experts in the
preclinical or clinical study of new drugs.

 

(b)          The Company has no knowledge of any adverse event that has resulted
from any of such studies, tests or trials that was not disclosed as required to
any Health Authority.

 

20

 

 

3.31         Full Disclosure. The representations, warranties and written
statements contained in this Agreement and the other Transaction Documents and
in the certificates, exhibits and schedules delivered to such Investor by the
Company pursuant to this Agreement and the other Transaction Documents and in
connection with such Investor’s due diligence investigation of the Company, do
not contain any untrue statement of a material fact, and do not omit to state a
material fact required to be stated therein or necessary in order to make such
representations, warranties or statements not misleading in light of the
circumstances under which they were made. Neither the Company nor any Person
acting on its behalf or at its direction has provided such Investor with
material non-public information. Following the filing of the Current Report on
Form 8-K in accordance with Section 4.1(c) hereof, to the Company’s knowledge,
such Investor will not possess any material non-public information concerning
the Company. The Company acknowledges that such Investor is relying on the
representations, acknowledgments and agreements made by the Company in this
Section 3.31 and elsewhere in this Agreement in making trading and other
decisions concerning the Company’s securities.

 

3.32         No Other Agreements. The Company has not, directly or indirectly,
entered into any agreement with or granted any right to any Investor relating to
the terms or conditions of the transactions contemplated by the Transaction
Documents, except as expressly set forth in the Transaction Documents.

 

4.          Covenants of the Company and Each Investor.

 

4.1           The Company agrees with each Investor that the Company will:

 

(a)          file a Form D with respect to the Securities issued at the Closing
as and when required under Regulation D and provide a copy thereof to such
Investor promptly after such filing;

 

(b)          take such action as the Company reasonably determines upon the
advice of counsel is necessary to qualify the Shares and Warrants for sale under
applicable state or “blue-sky” laws or obtain an exemption therefrom, and shall
promptly provide evidence of any such action to such Investor at such Investor’s
request; and

 

(c)          on or prior to 5:00 p.m. (eastern time) on the fourth Business Day
following the Execution Date, file with the Commission a Current Report on Form
8-K disclosing the material terms of this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby, including as
exhibits this Agreement and the other Transaction Documents; provided, however,
that each Investor shall have a reasonable opportunity to review and comment on
any such Form 8-K prior to the issuance or filing thereof. Thereafter, the
Company shall timely file any filings and notices required by the Commission or
applicable law with respect to the transactions contemplated hereby;

 

(d)          maintain its corporate existence in good standing;

 

(e)          maintain, keep and preserve all of its Properties necessary in the
proper conduct of its businesses in good repair, working order and condition
(ordinary wear and tear excepted) and make all necessary repairs, renewals and
replacements and improvements thereto, except where the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

 

21

 

 

(f)          pay or discharge before becoming delinquent (a) all taxes, levies,
assessments and governmental charges imposed on it or its income or profits or
any of its Property and (b) all lawful claims for labor, material and supplies,
which, if unpaid, might become a Lien upon any of its Property, except where the
failure to do so would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; provided, however, that the Company
shall not be required to pay or discharge any tax, levy, assessment or
governmental charge, or claim for labor, material or supplies, whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings being diligently pursued and for which appropriate reserves have
been established under GAAP;

 

(g)          comply with all Governmental Requirements applicable to the
operation of its business, except for instances of noncompliance that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;,

 

(h)          comply with all agreements, documents and instruments binding on it
or affecting its Properties or business, including, without limitation, all
Material Contracts, except for instances of noncompliance that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

 

(i)          provide each Investor with copies of all materials sent to its
stockholders, in each such case at the same time as delivered to such
stockholders;

 

(j)          timely file with the Commission all reports required to be filed
pursuant to the Exchange Act and refrain from terminating its status as an
issuer required by the Exchange Act to file reports thereunder even if the
Exchange Act or the rules or regulations thereunder would permit such
termination;

 

(k)          until the earlier of (A) Effective Date of the Registration
Statement and (B) the date upon which all Investors are able to sell Shares
without volume or manner of sale limitations under Rule 144, take commercially
reasonable steps to restrict each of the Company’s Chief Executive Officer,
President and Chief Financial Officer (each, a “Specified Employee”) from
selling shares of Common Stock; and

 

(l)          use commercially reasonable efforts to maintain adequate insurance
coverage (including D&O insurance) for the Company and each Subsidiary.

 

4.2          Voting Rights. The Company agrees that it shall not approve of or
give effect to any of the following actions without the written consent of
Battery, provided, however, that the Company shall not be required to seek the
written consent of Battery in the event that Battery has sold greater than or
equal to twenty-five percent (25%) of the Shares it purchases on the Closing
Date (“Battery Threshold Amount”):

 

(a)          alter or change the rights, preferences or privileges of the Put
Option;

 

(b)          other than the repurchase of up to 2,000,000 Shares from a Company
director from time to time, , purchase, redeem or otherwise acquire any of (i)
the Company’s equity securities (including warrants, options and other rights to
acquire equity securities) or (ii) the Securities, other than (A) a repurchase
by the Company at the lower of cost or the fair market value pursuant to
existing agreements, (B) the purchase of capital stock from certain stockholders
approved by the Investors, (C) pursuant to an exercise of the Put Right or the
put rights granted under the Other Securities Purchase Agreements or (D) the
contemplated option exchange disclosed in the disclosure schedules to the 2015
Purchase Agreement;

 

22

 

 

(c)          liquidate, dissolve or wind-up the business and affairs of the
Company or consent to any of the foregoing; and

 

(d)          merge or consolidate with another corporation or entity in which
the holders of the Company’s voting equity securities immediately prior to the
transaction own, directly or indirectly, fifty percent (50%) or less of the
voting securities of the surviving corporation unless (i) the consideration for
the merger or consolidation is in the form of a cash offer or marketable
securities that are registered, saleable and listed on the Nasdaq Capital
Market, the Nasdaq Global Market, the Nasdaq Global Select Market or the New
York Stock Exchange (ii) the average daily trading volume of the Common Stock
during the Measurement Period immediately preceding the closing of such merger
or consolidation is equal to or greater than $1,000,000 and (iii) the purchase
price per share is equal to or greater than two hundred fifty percent (250%) of
the Per Share Price.

 

4.3           Board Representation. The Company shall be obligated to present
one nominee nominated by Battery to become a member of the Company’s Board (the
“Battery Member”) either through an action by written consent or through the
vote of the Company’s stockholders at the next meeting of the Company’s
stockholders, which shall be held no later than three (3) months after the date
of this Agreement; provided, however, that the Company shall no longer be
obligated to nominate the Battery Member in the event that Battery has sold the
Battery Threshold Amount.

 

4.4           No Participation Rights. Each Investor has declined to exercise
such Investor’s participation right set forth in the Original 2011 Securities
Purchase Agreement with respect to either the transaction effected pursuant to
the 2013 Purchase Agreement or the Company’s issuance of convertible promissory
notes on December 1, 2014, and thus no longer has any participation right with
respect to either the transaction contemplated by the 2015 Purchase Agreement or
future financings of the Company.

 

4.5           Reservation of Common Stock. The Company shall, on the Closing
Date, have authorized and reserved for issuance to the Investors free from any
preemptive rights, and shall keep available at all times during which any
Warrants are outstanding, a number of shares of Common Stock (the “Reserved
Amount”) that, on the Closing Date, is not less than one hundred percent (100%)
of the number of Warrant Shares issuable upon exercise of all of the Warrants
issued at the Closing, without regard to any limitation or restriction on such
conversion or exercise that may be set forth in the Warrants. The Reserved
Amount shall be allocated in accordance with each Investor’s Pro Rata Share. In
the event that an Investor shall sell or otherwise transfer any of such
Investor’s Warrants, each transferee shall be allocated a pro rata portion of
such transferor’s Reserved Amount. Any portion of the Reserved Amount allocated
to any Investor or other Person which no longer holds any Warrants shall be
reallocated to the remaining Investors pro rata based on the number of
Registrable Securities held by such Investors at such time. In the event that
the Reserved Amount is insufficient at any time to cover one hundred percent
100% of the Registrable Securities issuable upon the exercise of the Warrants
(without regard to any restriction on such conversion or exercise), the Company
shall take such action (including without limitation holding a meeting of its
stockholders) to increase the Reserved Amount to cover 100% of the Registrable
Securities issuable upon such conversion and exercise, such increase to be
effective not later than the thirtieth (30th) day (or sixtieth (60th) day, in
the event stockholder approval is required for such increase) following the
Company’s receipt of written notice of such deficiency. While any Warrants are
outstanding, the Company shall not reduce the Reserved Amount without obtaining
the prior written consent of each Investor then holding Warrants.

 

23

 

 

4.6           Use of Proceeds. The Company shall use the proceeds from the sale
of the Shares and Warrants for general business purposes; provided, that the
Company shall not use any of such proceeds (i) to pay any dividend or make any
distribution on any of its securities, or (ii) to repay any loan made to or
incurred by any Key Employee or any other officer or director or Affiliate of
the Company.

 

4.7           Use of Investor Name. Except as may be required by applicable law
and/or this Agreement, the Company shall not use, directly or indirectly, any
Investor’s name or the name of any of its Affiliates in any advertisement,
announcement, press release or other similar communication unless it has
received the prior written consent of any Investor for the specific use
contemplated or as otherwise required by applicable law or regulation.

 

4.8           Company’s Instructions to Transfer Agent. . Certificates
evidencing the Shares and Warrant Shares shall not contain any legend (i) while
a registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Shares or Warrant Shares pursuant to Rule 144, (iii) if such
Shares or Warrant Shares are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Shares and Warrant Shares and
without volume or manner-of-sale restrictions, or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
promptly after the Effective Date if required by the Transfer Agent to effect
the removal of the legend hereunder. If all or any portion of a Warrant is
exercised at a time when there is an effective registration statement to cover
the resale of the Warrant Shares, or if such Shares or Warrant Shares may be
sold under Rule 144 and the Company is then in compliance with the current
public information required under Rule 144, or if the Shares or Warrant Shares
may be sold under Rule 144 without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such Shares or Warrant Shares or if such legend is not otherwise required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Warrant Shares shall be issued free of all legends. The Company agrees that
following the Effective Date or at such time as such legend is no longer
required under this Section 4.8, it will, no later than three Trading Days
following the delivery by a Purchaser to the Company or the Transfer Agent of a
certificate representing Shares or Warrant Shares, as the case may be, issued
with a restrictive legend (such third Trading Day, the “Legend Removal Date”),
deliver or cause to be delivered to such Purchaser a certificate representing
such shares that is free from all restrictive and other legends. The Company may
not make any notation on its records or give instructions to the Transfer Agent
that enlarge the restrictions on transfer set forth in this Section 4.8.
Certificates for Securities subject to legend removal hereunder shall be
transmitted by the Transfer Agent to the Purchaser by crediting the account of
the Purchaser’s prime broker with the Depository Trust Company System as
directed by such Purchaser.

 

24

 

 

4.9           Limitations on Disposition. No Investor shall sell, transfer,
assign or dispose of any Securities, unless:

 

(a)          there is then in effect an effective registration statement under
the Securities Act covering such proposed disposition and such disposition is
made in accordance with such registration statement; or

 

(b)          such Investor has notified the Company in writing of any such
disposition, and furnished the Company with an opinion of counsel, reasonably
satisfactory to the Company, that such disposition will not require registration
of such Securities under the Securities Act; provided, however, that no such
opinion of counsel will be required (A) if the sale, transfer or assignment
complies with federal and state securities laws and is made to a fund or other
institutional investor that is an Affiliate of such Investor and which is also
an “accredited investor” as that term is defined in Rule 501 of Regulation D;
provided, that such Affiliate provides the Company with customary accredited
investor and investment representations (comparable with those set forth in
Section 2.2 hereof), and agrees to be bound by the terms and conditions of this
Agreement, (B) if the sale, transfer or assignment is made pursuant to Rule 144
and such Investor provides the Company with evidence reasonably satisfactory to
the Company that the proposed transaction satisfies the requirements of Rule 144
or (C) in connection with a bona fide pledge or hypothecation of any Securities
under a margin arrangement with a broker-dealer or other financial institution
or the sale of any such Securities by such broker-dealer or other financial
institution following such Investor’s default under such margin arrangement.

 

4.10         Disclosure of Non-public Information. The Company agrees that it
will not at any time following the Execution Date disclose material non-public
information to any Investor without first obtaining such Investor’s written
consent to such disclosure, except to the extent required by any Transaction
Documents. For the avoidance of doubt, any information provided to the Battery
Member in its capacity as a member of the Board of Directors shall not be deemed
a disclosure of information pursuant to this Section.

 

4.11         Listing. Provided the Company is eligible for trading or listing,
as the case may be, the Company (i) has, or promptly following the Closing
shall, use its best efforts to include all of the Warrant Shares issuable upon
exercise of the Warrants (without regard to any limitation on such exercise) for
trading on the OTCBB, and (ii) shall use its best efforts to attain designation
and quotation, or listing, of the Common Stock and Warrant Shares on the Nasdaq
Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market or the
New York Stock Exchange for a minimum of five (5) years following the Closing
Date or, in the event the Company is unable to attain such designation and
quotation or listing on the Nasdaq Capital Market, the Nasdaq Global Market, the
Nasdaq Global Select Market or the New York Stock Exchange, to maintain the
trading of the Common Stock on the OTCBB or any successor inter-dealer trading
system for a minimum of five (5) years following the Closing Date.

 

25

 

 

4.12         Indemnification of Investors. The Company will indemnify and hold
each Investor and its directors, managers, officers, shareholders, members,
partners, employees and agents (each, an “Investor Party”) harmless from any and
all losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Investor
Party may suffer or incur as a result of or relating to (a) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents or (b) any action
instituted against an Investor, or any of them or their respective Affiliates,
by any stockholder of the Company who is not an Affiliate of such Investor, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Investor’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Investor may have with any such stockholder or any
violations by such Investor of state or federal securities laws or any conduct
by such Investor which constitutes fraud, gross negligence, willful misconduct
or malfeasance). If any action shall be brought against any Investor Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Investor Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing. Any Investor Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Investor Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time following such Investor Party’s written request that it do so, to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Investor
Party. The Company will not be liable to any Investor Party under this Agreement
(i) for any settlement by an Investor Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed; or (ii) to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to such Investor Party’s wrongful actions or omissions, or gross
negligence or to such Investor Party’s breach of any of the representations,
warranties, covenants or agreements made by such Investor in this Agreement or
in the other Transaction Documents.

 

4.13 Indemnification of the Company. Each Investor, severally and not jointly
and only to the extent of such Investor’s Purchase Price, will indemnify and
hold the Company and its directors, manager, officers, shareholders, employees
and agents (each, a “Company Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Company Party may
suffer or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by or on behalf of
such Investor in this Agreement or in the other Transaction Documents or (b) any
violations by such Investor of state or federal securities laws or any conduct
by such Investor which constitutes fraud, gross negligence, willful misconduct
or malfeasance. If any action shall be brought against any Company Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Company Party shall promptly notify the Investor in writing, and the Investor
shall have the right to assume the defense thereof with counsel of its own
choosing. Any Company Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Company Party except to
the extent that (i) the employment thereof has been specifically authorized by
such Investor in writing, (ii) the Investor has failed after a reasonable period
of time following such Company Party’s written request that it do so, to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of such Investor and the position of such Company
Party. Such Investor will not be liable to any Company Party under this
Agreement for any settlement by a Company Party effected without such Investor’s
prior written consent, which shall not be unreasonably withheld or delayed.

 

26

 

 

5.          Intentionally Omitted.

 

6.          Conditions to Closing.

 

6.1          Conditions to Investors’ Obligations at the Closing. Each
Investor’s obligations to effect the Closing, including without limitation its
obligation to purchase Shares and Warrants at the Closing, are conditioned upon
the fulfillment (or waiver by such Investor in its sole and absolute discretion)
of each of the following events as of the Closing Date, and the Company shall
use commercially reasonable efforts to cause each of such conditions to be
satisfied:

 

(a)          the representations and warranties of the Company set forth in this
Agreement and in the other Transaction Documents shall be true and correct in
all material respects as of such date as if made on such date (except that to
the extent that any such representation or warranty relates to a particular
date, such representation or warranty shall be true and correct in all material
respects as of that particular date);

 

(b)          prior to the Closing Date the Company shall have filed the Amended
Charter with the Secretary of State of Delaware authorizing a number shares of
Common Stock sufficient to issue the Securities, which Amended Charter shall
continue to be in full force and effect as of the Closing Date and shall be in a
form acceptable to Battery;

 

(c)          the Company shall have complied with or performed in all material
respects all of the agreements, obligations and conditions set forth in this
Agreement that are required to be complied with or performed by the Company on
or before the Closing;

 

(d)          the Company shall have delivered to such Investor a certificate,
signed by the Chief Executive Officer and Chief Financial Officer of the
Company, certifying that the conditions specified in Section 6.1(a), 6.1(c),
6.1(k), 6.1(1), 6.1(m) and 6.1(n) have been fulfilled as of the Closing, it
being understood that such Investor may rely on such certificate as though it
were a representation and warranty of the Company made herein;

 

(e)          the Company shall have delivered to such Investor an opinion of
counsel for the Company, dated as of the Closing Date, in form and substance
satisfactory to such Investor;

 

27

 

 

(f)          the Company shall have delivered to such Investor duly executed
certificates representing the Shares and the Warrants being purchased by such
Investor, as applicable;

 

(g)          the Company shall have executed and delivered to the Investor the
Registration Rights Agreement;

 

(h)          the Company shall deliver to each Investor who requests it, a
management rights letter which shall be in a form acceptable to Battery.

 

(i)          the Company shall have delivered to such Investor a certificate,
signed by the Secretary or an Assistant Secretary of the Company, attaching (i)
the charter and By-Laws of the Company, and (ii) resolutions passed by its Board
of Directors to authorize the transactions contemplated hereby and by the other
Transaction Documents, and certifying that such documents are true and complete
copies of the originals and that such resolutions have not been amended or
superseded, it being understood that such Investor may rely on such certificate
as a representation and warranty of the Company made herein;

 

(j)          the Company shall have obtained the written agreement of each
Specified Employee and critical consultant of the Company to refrain from
selling shares of Common Stock for the period specified in, and in accordance
with, Section 4.1(k) hereof;

 

(k)          there shall have occurred no material adverse change in the
Company’s consolidated business or financial condition since the date of the
Company’s most recent financial statements contained in the Disclosure
Documents;

 

(1)         the Common Stock shall be traded on the OTCBB or listed on the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market
or the New York Stock Exchange;

 

(m)          the Company shall have authorized and reserved for issuance the
aggregate number of shares of Common Stock issuable upon exercise of all of the
Warrants to be issued at the Closing (such number to be determined without
regard to any restriction on such exercise);

 

(o)          there shall be no injunction, restraining order or decree of any
nature of any court or Government Authority of competent jurisdiction that is in
effect that restrains or prohibits the consummation of the transactions
contemplated hereby and by the other Transaction Documents;

 

(p)          the Company shall have waived any applicable anti-takeover measures
under Delaware law or the Company’s charter documents that may be triggered by
the actions set forth in the Transaction Documents;

 

(q)          the Company and the Investors shall have made filings, if any,
required by the Hart-Scott-Rodino Anti-Trust Improvements Act, as amended; and

 

28

 

 

(r)          the Company shall have executed an indemnification agreement with
the Battery Member, in a form satisfactory to Battery, and shall include the
Battery Member on the Company’s D&O Insurance Policy.

 

6.2          Conditions to Company’s Obligations at the Closing. The Company’s
obligations to effect the Closing with each Investor are conditioned upon the
fulfillment (or waiver by the Company in its sole and absolute discretion) of
each of the following events as of the Closing Date:

 

(a)          the representations and warranties of such Investor set forth in
this Agreement and in the other Transaction Documents shall be true and correct
in all material respects as of such date as if made on such date (except that to
the extent that any such representation or warranty relates to a particular
date, such representation or warranty shall be true and correct in all material
respects as of that date);

 

(b)          such Investor shall have complied with or performed all of the
agreements, obligations and conditions set forth in this Agreement that are
required to be complied with or performed by such Investor on or before the
Closing;

 

(c)          there shall be no injunction, restraining order or decree of any
nature of any court or Government Authority of competent jurisdiction that is in
effect that restrains or prohibits the consummation of the transactions
contemplated hereby and by the other Transaction Documents;

 

(d)          such Investor shall have executed each Transaction Document to
which it is a party and shall have delivered the same to the Company; and

 

(e)          such Investor shall have tendered to the Company the Purchase Price
for the Shares and the Warrant being purchased by it at the Closing by wire
transfer of immediately available funds.

 

7.           Miscellaneous.

 

7.1           Survival; Severability. The representations, warranties, covenants
and indemnities made by the parties herein and in the other Transaction
Documents shall survive the Closing notwithstanding any due diligence
investigation made by or on behalf of the party seeking to rely thereon. In the
event that any provision of this Agreement becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this Agreement
shall continue in full force and effect without said provision; provided that in
such case the parties shall negotiate in good faith to replace such provision
with a new provision which is not illegal, unenforceable or void, as long as
such new provision does not materially change the economic benefits of this
Agreement to the parties.

 

7.2           Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. After the Closing, the Investors may assign their respective
rights and obligations hereunder, in connection with any private sale or
transfer of the Shares or Warrants in accordance with the terms hereof, as long
as, as a condition precedent to such transfer, the transferee executes an
acknowledgment agreeing to be bound by the applicable provisions of this
Agreement, in which case the term “Investor” shall be deemed to refer to such
transferee as though such transferee were an original signatory hereto. The
Company may not assign its rights or obligations under this Agreement.

 

29

 

 

7.3           No Reliance. Each party acknowledges that (i) it has such
knowledge in business and financial matters as to be fully capable of evaluating
this Agreement, the other Transaction Documents, and the transactions
contemplated hereby and thereby, (ii) it is not relying on any advice or
representation or warranty of any other party in connection with entering into
this Agreement, the other Transaction Documents, or such transactions (other
than the representations and warranties made in this Agreement or the other
Transaction Documents), (iii) it has not received from any party any assurance
or guarantee as to the merits (whether legal, regulatory, tax, financial or
otherwise) of entering into this Agreement or the other Transaction Documents or
the performance of its obligations hereunder and thereunder, and (iv) it has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisors to the extent that it has deemed necessary, and has
entered into this Agreement and the other Transaction Documents based on its own
independent judgment and on the advice of its advisors as it has deemed
necessary, and not on any view (whether written or oral) expressed by any party.

 

7.4           Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor hereunder are several and not joint with the
obligations of the other Investors hereunder, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor hereunder. The Company acknowledges and agrees that nothing contained
herein or in any other agreement or document delivered at Closing, and no action
taken by any Investor pursuant hereto or thereto, shall be deemed to constitute
the Investors as a partnership, an association, a joint venture or any other
kind of entity, or a “group” as described in Section 13(d) of the Exchange Act,
or create a presumption that the Investors are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement.
Each Investor has been represented by its own separate counsel in connection
with the transactions contemplated hereby, shall be entitled to protect and
enforce its rights, including without limitation rights arising out of this
Agreement or the other Transaction Documents, individually, and shall not be
required to be join any other Investor as an additional party in any proceeding
for such purpose.

 

7.5           Injunctive Relief. The parties hereto acknowledge and agree that a
breach by either of their obligations hereunder will cause irreparable harm the
other party and that the remedy or remedies at law for any such breach will be
inadequate and agrees, in the event of any such breach, in addition to all other
available remedies, the non-breaching party shall be entitled to an injunction
restraining any breach and requiring immediate and specific performance of such
obligations.

 

30

 

 

7.6           Investors’ Trading Activity. The Company acknowledges that,
following the filing of the Current Report on Form 8-K described in paragraph
4.1 above, each Investor shall have the right to purchase or sell, long or
short, Common Stock and instruments or contracts whose value is derived from the
market value of the Common Stock, and that sales of or certain derivative
transactions relating to the Common Stock may have a negative impact on the
market price of the Common Stock.

 

7.7           Governing Law; Jurisdiction. This Agreement shall be governed by
and construed under the laws of the State of New York applicable to contracts
made and to be performed entirely within the State of New York. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City and County of New York for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby and hereby irrevocably waives, and agrees not to assert in
any such suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. In any action, suit or proceeding in any jurisdiction
brought by any party against any other party, the parties each knowingly and
intentionally, to the greatest extent permitted by applicable law, hereby
absolutely, unconditionally, irrevocably and expressly waives forever trial by
jury.

 

7.8           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. This Agreement may be
executed and delivered by facsimile transmission.

 

7.9           Headings. The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

 

7.10        Notices. Any notice, demand or request required or permitted to be
given by the Company or the Investor pursuant to the terms of this Agreement
shall be in writing and shall be deemed delivered (i) when delivered personally
or by verifiable facsimile transmission, unless such delivery is made on a day
that is not a Business Day, in which case such delivery will be deemed to be
made on the next succeeding Business Day, (ii) on the next Business Day after
timely delivery to an overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid), addressed as follows:

 

If to the Company:Joel Ackerman, Chief Executive Officer

Champions Oncology, Inc.

855 North Wolfe Street, Suite 619

Baltimore, Maryland 21205

Tel (410) 369-0365

Fax (410) 369-0390

jackerman@championsoncology.com

 

31

 

 

with a copy to:Hillel Tendler, Esquire

Neuberger, Quinn, Gielen, Rubin & Gibber, P.A.

One South Street, 27th Floor

Baltimore, Maryland 21202

Tel (41) 332-8552

Fax (410) 332-8553

ht@nqgrg.com

 

and if to any Investor, to such address for such Investor as shall appear on the
signature page hereof executed by such Investor, or as shall be designated by
such Investor in writing to the Company in accordance with this Section 7.10.

 

7.11  Expenses. The Company and each Investor shall pay all costs and expenses
that it incurs in connection with the negotiation, execution, delivery and
performance of this Agreement or the other Transaction Documents, provided,
however, that that the Company shall, at the Closing, pay up to $75,000 in
immediately available funds for all reasonable, documented out-of-pocket
expenses (including without limitation reasonable legal fees and expenses)
incurred or to be incurred by Battery in connection its due diligence
investigation of the Company and the negotiation, preparation, execution,
delivery and performance of this Agreement and the other Transaction Documents.

 

7.12 Entire Agreement; Amendments. This Agreement and the other Transaction
Documents constitute the entire agreement between the parties with regard to the
subject matter hereof and thereof, superseding all prior agreements or
understandings, whether written or oral, between or among the parties. Except as
expressly provided herein, neither this Agreement nor any term hereof may be
amended except pursuant to a written instrument executed by the Company and the
holders of at least a majority of the Shares and Warrant Shares into which all
of the Warrants then outstanding are exercisable (without regard to any
limitation on such exercise), and no provision hereof may be waived other than
by a written instrument signed by the party against whom enforcement of any such
waiver is sought. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

[Signature Pages to Follow]

 

32

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  CHAMPIONS ONCOLOGY, INC.         By: /s/ Joel Ackerman     Name: Joel Ackerman
    Title: Chief Executive Officer

 

  BATTERY VENTURES IX, L.P.   By: Battery Partners IX, LLC     General Partner  
            By: /s/ Scott Tobin       Name: Scott Tobin       Title: Member
Manager

 

  BATTERY INVESTMENT PARTNERS, IX, LLC   By: Battery Partners IX, LLC    
Managing Member               By: /s/ Scott Tobin       Name: Scott Tobin      
Title: Member Manager

 

  /s/ Joel Ackerman   Joel Ackerman       /s/ Ronnie Morris   Ronnie Morris

 

33

 

 

SCHEDULE OF INVESTORS

 

Name  Purchase
Price   Number of
Shares   Number of
Warrants  Battery Ventures IX, L.P.  $4,059,410    5,412,547    811,882  Battery
Investment Partners IX, LLC  $40,590    54,120    8,118  Harris & Harris Group,
Inc.  $2,000,000    2,666,667    0  Perceptive Life Sciences Master Fund Ltd. 
$1,250,000    1,666,667    0  Porter Partners, L.P.  $340,000    453,333    0 
EDJ Limited  $60,000    80,000    0  Northwood Capital Partners LP  $200,000  
 266,667    0  The Oliver D. Curme Children’s Trust - 1997  $500,000  
 666,667    100,000  Richard L. Sandor Revocable Trust  $250,000    333,333  
 50,000  Ronnie Morris, M.D.  $250,000    333,333    0  Joel Ackerman 
$250,000    333,333    0  Steve Geller  $100,000    133,333    20,000  Bernard
Kaminetsky   $100,000    133,333    20,000  TOTAL  $9,400,000    12,533,333  
 1,010,000 

 

34

 